DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the amendment filed 10/10/2022. Claims 2, 6-7, 9, 13-15 have been canceled. No claims have been added. No claims have been amended. Claims, 1, 3-5, 8 and 10-12 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive because of the following:

Regarding claims 1 and 8, the Applicant argues that these claims recite similar features which are not taught by the combination of Chiu, in view of Sadek.


The Applicant argues the following:
On Page 5 of 11
" The cited references fail to disclose or suggest at least the following features of claim 1:
(A) reselecting, by the first UE, another resource other than a reserved resource,
(B) wherein the reselecting the another resource is based on the information
regarding whether the reserved resource related to the packet is conflicted."

The Examiner disagrees. While the Applicant asserts various positions within the arguments filed in the Remarks, the main take away appears to be that the Applicant disagrees with the Office Action because the Applicant believes that the disclosure of Sadek is only directed to teachings which suggest that "(Listen Before Talk) LBT procedures" are utilized for the purpose of adjusting "... 'a backoff window based on the amount of energy detected on a channel and/or the ACK/NACK feedback...as a proxy for collisions' and performs a 'backoff procedure based on how much the transmitting node interferes with other wireless nodes'..."

The Examiner notes that the Applicant has not acknowledged that within the cited portion of the Sadek reference, Sadek discloses that the NACK feedback is received for the wireless node's own transmitted packets [Sadek, ¶48]. Additionally, the Applicant is arguing that Sadek fails to teach claimed features that are indicated in the Office Action as being taught by the combination of Chiu, in view of Sadek. The Applicant as not clearly identified how the combination of references does not teach the claimed features. However, in the interest of responding to the Applicant's arguments, consider the following:
 
Regarding Sadek, ¶48, this portion of the disclosure is critical because it supports the underlined portion of Claim Feature (B) " wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted." 
Regarding the above underlined portion of Claim Feature (B), Sadek's "information" is the disclosed "NACK feedback." The NACK feedback as indicated by Sadek is related to "the wireless node's own transmitted packet(s)". It is noted that the interpretation utilized by the Examiner of Sadek's teachings is that the transmission resources (comprising time, spectrum resources or power level) utilized by the wireless node to perform this initial transmission are considered to be resources reserved by the wireless node for the purpose of transmitting its own packet(s). The Examiner notes that reservation of these resources does not mean that no other device may be barred from utilizing the same resources as the wireless node performing the transmitting of its own packet(s), however it simply means that the wireless node has operated to use those resources (time and spectrum) to perform transmission of its own packet(s) instead of otherwise not using those resources to perform transmission of its own packet(s).
Adding on to this explanation of the reference, we must now consider the next underlined portion of Claim Feature (B) in addition to the italicized portion " wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted."
Sadek teaches wherein the NACK feedback informs the wireless node (that transmitted its own packet) that there is a collision with the packet. This collision happens as a result of interference from other wireless devices occurring on the same resources with which the wireless node transmitting its own packet has reserved in order to perform its own packet transmission [Sadek, ¶48]. As a result, the Negative Acknowledgment (NACK) feedback regarding the wireless device's own transmitted packet is received by the wireless deivce indicating a conflict, in the form of the collision with the wireless device's packet via the reserved resources utilized to transmit it's own packet.  
Lastly, for this explaination of the reference, we must now consider the next underlined portion of Claim Feature (B) in addition to the italicized portion " wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted."
Sadek teaches wherein the "Backoff window component 730 may update the backoff window for the channel based at least in part on one or more of an ACK/NACK feedback message" [Sadek, ¶110], wherein the backoff window is defined by Sadek in ¶4 which recites "backoff window (e.g., a contention window (CW)) that is generally a time period in which the wireless node waits to attempt to access the channel again."
Therefore, when considering the Sadek reference it is clear based on the above explanation that Sadek does suggest Claim Feature (B) "wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted."

As for Claim Feature(A) "reselecting, by the first UE, another resource other than a reserved resource", the above mentioned explanation supports the argument that Sadek does in fact teach Claim Feature (A).  Sadek discloses reselecting by the first UE another resource (Sadek teaches wherein the "Backoff window component 730 may update the backoff window for the channel based at least in part on one or more of an ACK/NACK feedback message" [Sadek, ¶110], wherein the backoff window is defined by Sadek in ¶4 which recites "backoff window (e.g., a contention window (CW)) that is generally a time period in which the wireless node waits to attempt to access the channel again.") other than the reserved resource (the adjusted backoff window prevents the wireless node transmitting its own packet from selecting the same previously reserved resources, during its attempt to access the channel again, utilized by the wireless node used to transmit its prior packet. This is because the time slot or, at the very least, the time of attempt access again will always be different because time does not repeat because it always progresses onward.)
 
The other argument related to deprioritizaiton of channels, and the argument that Chiu would have be modified by a person of ordinary skill in the art even though both Sadek and Chiu disclose the using a feedback information are spurious arguments as neither accurately reflects the portions of the prior art relied upon by the Examiner nor does it consider that Chiu and Sadek have been properly combined as one of ordinary skill in the art would only need to have motivation to attempt to combine these references due to each of their disclosures indicating ways of using feedback to attempt to determine if resources related to a transmitted packet are conflicted and seek an alternative means/resource of delivering the packet, wherein the another resource may be a later moment in time, which is at the very least, different from the earlier point in time at which the original packet was transmitted over conflicted resources producing the NACK. 

Examiner Suggestions for consideration by the Applicant:
The Applicant may consider other clarifying amendments. As indicated above the Examiner has considered the reserved resources to be all of the resources utilized by the wireless node to perform the transmission of its own packet(s) as indicated in Sadek ¶48. The Applicant's specification may support other means of performing a reservation of resources that are distinct from the applied prior art. Those distinct features could be amended into the claims to overcome the applied references and current interpretation. Additionally, clarifying what types of resources are reserved could also help to overcome the applied prior art. Alternatively, the Applicant may elect to clarify whether the reselection of another resource is a reselection of the same type of resource or a different type of resource, for example the reserved resource may be a UE identifier/frequency band/carrier/power level while the reselected resource may be a different type of resource such as a MCS, backoff window or timeslot to further fine tune the transmission opportunity to a combination of resources having no conflict. Lastly, the Applicant could clarify by amending into the claims how the claimed "conflict" is different that of a collision with the transmitting wireless device's own packet that will be receiving the ACK/NACK feedback indicative of the collision as taught by Sadek. 

None of the claims are considered to be allowable based on the applied rejection and response to arguments set forth by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 2014/0010175 (hereinafter Chiu), in view of Sadek et al. US 2018/0063799 (hereinafter Sadek).

Regarding claim 1, Chiu teaches a method performed by a first user equipment (UE) in a wireless communication system, the method comprising:
transmitting, by the first UE (UE 620) to a second UE (UE 630), a packet [Chiu, Figure 6 (Data transmission at t6)],
receiving, by the first UE (UE 630) from the second UE (UE 620), feedback information for the packet [Chiu, Figure 6, Feedback ACK/NACK, ¶46],
wherein the feedback information includes information regarding whether the reserved resource (transmission resource at t6 or the automatically retained resources of Figure 6) related to the packet is conflicted, and 
wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted [Chiu, Figure 6, ¶49 and also ¶46 (the feedback includes information such as a NACK regarding whether resources related to the packet is conflicted (as the data transmission was negatively acknowledged as not being properly received using the resource of allocated to the data transmission) and the feedback information is related to resource reselection shown as the NACK, which indicates the information indicated that the reserved resource is conflicted, is further related to an instruction to allocate/reselect a new resource for retransmission of the data transmission- for example in the figure the NACK indicates that collision and that the UE 620 should reselect another later time resource for retransmission because the reserved resource (the currently used time resource t6 or the automatically retained resources) is conflicted.)], but it does not teach wherein the first UE reselects another resource other than a reserved resource.
Sadek teaches wherein the wireless node may adjust its own backoff window (representative of resource that is other than the reserved resource because it is neither indicated as having been previously used and automatically retained for the retransmission of the instant packet as a transmission resource, nor is it indicated in a reserved resource. In fact, it is the opposite type of resource because Sadek teaches that this resource may be determined and selected based on the processing of the information related to the feedback of the transmitted packet which was subject to a collision in addition to being based on some detected amount of energy on the channel ¶48). Therefore, Sadek teaches the claimed features of wherein the first UE reselects another resource other than a reserved resource and wherein reselecting the another resource is based on the information regarding whether the resource related to the packet is conflicted. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chiu, indicating a UE to UE communications system and method of exchanging data using an HARQ style feedback system with a teaching of Sadek, indicating the ability to consider the information of feedback for a packet when determining retransmission resources different from the reserved resource. The resulting benefit of the combination would have been the ability to reduce the future likelihood of transmitting on occupied resources when communicating between UE devices.

Regarding claim 8, Chiu teaches a first user equipment (UE) (UE 620) configured to operate in a wireless communication system [Chiu, Figures 6 and 8], the first UE comprising:
A transceiver [Chiu, Figure 8 (transceiver)], and 
a processor [Chiu Figure 8 (processor)],
wherein the processor is configured to transmit a packet to a second UE (UE 630) [Chiu, Figure 6 (Data transmission at t6)], receive feedback information for the packet from the second UE (UE 630)[Chiu, Figure 6, Feedback ACK/NACK, ¶46];
wherein the feedback information includes information regarding whether the reserved resource (transmission resource at t6 or the automatically retained resources of Figure 6) related to the packet is conflicted, and 
wherein the reselecting the another resource is based on the information regarding whether the reserved resource related to the packet is conflicted [Chiu, Figure 6, ¶49 and also ¶46 (the feedback includes information such as a NACK regarding whether resources related to the packet is conflicted (as the data transmission was negatively acknowledged as not being properly received using the resource of allocated to the data transmission) and the feedback information is related to resource reselection shown as the NACK, which indicates the information indicated that the reserved resource is conflicted, is further related to an instruction to allocate/reselect a new resource for retransmission of the data transmission- for example in the figure the NACK indicates that collision and that the UE 620 should reselect another later time resource for retransmission because the reserved resource (the currently used time resource t6 or the automatically retained resources) is conflicted.)], but it does not teach wherein the first UE reselects another resource other than a reserved resource.
Sadek teaches wherein the wireless node may adjust its own backoff window (representative of resource that is other than the reserved resource because it is neither indicated as having been previously used and automatically retained for the retransmission of the instant packet as a transmission resource, nor is it indicated in a reserved resource. In fact, it is the opposite type of resource because Sadek teaches that this resource may be determined and selected based on the processing of the information related to the feedback of the transmitted packet which was subject to a collision in addition to being based on some detected amount of energy on the channel ¶48). Therefore, Sadek teaches the claimed features of wherein the first UE reselects another resource other than a reserved resource and wherein reselecting the another resource is based on the information regarding whether the resource related to the packet is conflicted. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chiu, indicating a UE to UE communications system and method of exchanging data using an HARQ style feedback system with a teaching of Sadek, indicating the ability to consider the information of feedback for a packet when determining retransmission resources different from the reserved resource. The resulting benefit of the combination would have been the ability to reduce the future likelihood of transmitting on occupied resources when communicating between UE devices.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of Sadek as applied to claims 1 and 8 respectively above, and further in view of Pietraski et al. US 2019/016890 (hereinafter Pie).
Regarding claim 3, Chiu, in view of Sadek teaches the method according to claim 1, wherein a resource in which the feedback information is transmitted is located after a preconfigured offset value from a resource in which the packet is received.
(Chiu teaches wherein the there is a preconfigured offset of time between a resource in which the feedback information is transmitted and the resource in which the transmitted packet (t6) is received by the receiving UE 630, wherein the time is the amount of time required to process the CRC of the received data transmission and make the determination of whether the data transmission was successfully received ¶45-¶46 (CRC and receiving the ACK/NACK at the transmitting UE 620 from the receiving UE 630) &¶48 (the transmission of the ACK/NACK is after determination of reception of the data transmission by the receiving UE 630 from the transmitting UE 620)); but it does not teach wherein the preconfigured offset is a value.
However, Pie teaches wherein the feedback information, such as the NACK, may have a predetermined offset value (period of time) in when the feedback information must be sent from receiving device to the transmitting device which is following the failed reception of the transmitted data transmission [Pie, ¶208].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, in view of Sadek indicating a method and system for communicating feedback information with respect to conflicting resources, with the teachings of Pie, indicating that the feedback information for a received packet may be transmitted a predetermined offset value from the resource via which the packet was received. The resulting benefit would have been the ability to allow for enough time the processing elements of the receiving device to make the determination of whether the reception was successful, perform error detections/corrections if possible and transmit the appropriate feedback in an interference mitigated resource coordinated with other system elements for the an increased chance of recovering the transmission.

Regarding claim 10, the combination of Chiu, in view of Sadek and Pie teaches, the first UE according to claim 8, wherein a resource in which the feedback information is transmitted is located after a preconfigured offset value from a resource in which the packet is received. (The rationale applied to the rejection of claim 3 is hereby applied to the rejection of claim 10 in addition to the motivation to combine the applied references.)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view of Sadek as applied to claims 1 and 8 respectively above, and further in view of Freda et al. 2020/0296749 (hereinafter Freda).

Regarding claim 4, Chiu, in view of Sadek teaches the method according to claim 1, comprising exchanging of transmissions between UEs but it does not teach wherein based on the packet being related to a request for sidelink CSI feedback, a resource in which the feedback information is transmitted is selected within a latency bound.
However, Freda teaches wherein based on the transmission being related to a request for sidelink CSI feedback [Freda, ¶261 (WTRU/UEs may transmit resource requests (RRs) and be allocated resources to transmit sidelink control information (sidelink CSI feedback) in response to the RR)]. The resources to be selected must meet latency bounds expressed by the maximum/target latency [Freda, ¶189-¶193 & ¶258].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, in view of Sadek indicating a method and system for exchanging communications between UEs, with the teachings of Freda, indicating that the sidelink CSI feedback may be requested to selected to meet latency bounds. The resulting benefit of the combination would have been the ability for the WTRUs to perform self-adjusting and selecting the most appropriate QoS requirement to improve connectivity and reduce delay related to the connectivity type [Freda, ¶209].

Regarding claim 11, the combination of Chiu, in view of Sadek and Freda teaches, the first UE according to claim 8, wherein based on the packet being related to a request for sidelink CSI feedback, a resource in which the feedback information is transmitted is selected within a latency bound. (The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 11 in addition to the motivation to combine the applied references.) 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view Sadek and Freda as applied to claims 4 and 11 respectively above, and further in view of Ohtsuji et al. US 2019/0029029 (hereinafter Ohtsuji).
Regarding claim 5, the combination of Chiu, in view of Sadek, in view of Freda teaches the method according to claim 4, with respect to setting a latency bound [See the rejection of claim 5 above], but does not explicitly teach wherein the latency bound is received via a higher layer signaling from the second UE.
However, Ohtsuji teaches wherein the latency bound is received via a higher layer signaling from the second UE [Ohtsuji ¶62-¶63 (the low-latency activation mode information is sent from second UE as higher layer signaling in the form of RRC signaling)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, in view of Sadek and Freda, indicating that the latency bounds may be set for feedback, with the teachings of Ohtsuji, indicating that the low-latency information is sent from second UE using higher layer signaling. The resulting benefit would have been the receiving of the information by first UE from the second UE may help to reduce power consumption of the receiving UE [Ohtsuji ¶90].

Regarding claim 12, the combination of Chiu, in view of Sadek, Freda and Ohtsuji teaches the first UE according to claim 11, the latency bound is received via a higher layer signaling from the second UE. (The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 12 in addition to the motivation to combine the applied references.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467